                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


    DAWN PROCHASKA,
                        Plaintiff,
         vs.                                                            4:18CV3060
    ANDREW M. SAUL, Commissioner of the                      MEMORANDUM AND ORDER
    Social Security Administration,
                        Defendant.




         This matter is before the Court on plaintiff’s motion for attorney fees, Filing No. 221

under the Social Security Act, 42 U.S.C. § 406(b). Pursuant to sentence four of 42 U.S.C.

§ 405(g), the Court entered an order and judgment reversing the Administrative Law

Judge and finding the plaintiff eligible for disability benefits. Filing Nos. 14 and 15. The

Court reversed and remanded this case to the Commissioner of the Social Security

Administration (“defendant”) for computation and determination of benefits. The parties

agree that the plaintiff is entitled to fees under both the EAJA and 42 U.S.C. § 406(b).

         In her motion for payment of fees, plaintiff requested $5,237.33 for fees, $63.40

for expenses, and $400.00 in costs under the EAJA for work performed in connection with

the federal court action. Filing No. 16. Plaintiff attached her request for fees pursuant to

§ 406(b) asking a total of $15,908.25 minus the $5,237.33 in EAJA funds that will be

refunded to the plaintiff. Filing Nos. 22 and 23. See also contingency fee agreement,

Filing No. 23-1. The contingency fee, based on a withheld amount of 25% of total past


1 Plaintiff previously requested fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.
Filing Nos. 14, 15, 20 and 21.



                                                  1
due benefits paid to the plaintiff, offset by the EAJA fees, is authorized in this case. See

Gisbrecht v. Barnhart, 535 U.S. 789, 793 (2002).

       Defendant responded indicating it has no objection to the EAJA fees but contends

the EAJA fees in the amount of $5,237.33 must be returned to the plaintiff. See 28 U.S.C.

§ 2412. Filing No. 24. The Court, as well as the plaintiff, agree that these fees must be

refunded. After carefully reviewing the record, the Court finds the plaintiff is entitled to

the requested attorney fees.

       THEREFORE, IT IS ORDERED THAT:

       1. Plaintiff’s motion for attorney fees, Filing No. 22, pursuant to the Social

          Security Act § 206(b)(1), 42 U.S.C. § 406(b) in the amount of $15,908.25, is

          granted.

       2. Upon receipt of payment, plaintiff’s counsel shall reimburse the EAJA fee in the

          amount of $5,237.33 to the plaintiff.

       3. A check for attorney’s fees, expenses and costs shall be made payable to

          plaintiff’s attorney, Edward A. Wicklund, at 250 South Clinton Street, Suite 210,

          Syracuse, NY 13202.

       4. A separate judgment will be entered in accordance with this Memorandum and

          Order.

       Dated this 28th day of January, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge




                                             2
